FILED
                             NOT FOR PUBLICATION                             MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PHILLIP ROSENBLUM,                               No. 07-56495

               Petitioner - Appellant,            D.C. No. CV-06-01156-JVS

   v.
                                                  MEMORANDUM *
 ROSEANNE CAMPBELL,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Phillip Rosenblum appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition without prejudice. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Rosenblum contends that the district court erred by denying his motion for a

stay and abeyance. The district court did not abuse its discretion, see Jackson v.

Roe, 425 F.3d 654, 656 (9th Cir. 2005), because its finding that Rosenblum failed

to demonstrate “good cause” to excuse his failure to exhaust was consistent with

Rhines v. Weber, 544 U.S. 269, 277-78 (2005), and Wooten v. Kirkland, 540 F.3d
1019, 1023-24 (9th Cir. 2008).

       Rosenblum’s motion for leave to file a pro se supplemental brief is

DENIED. Because Rosenblum is represented by counsel, only counsel may

submit filings. Accordingly, we do not consider the pro se filing received on

June 10, 2009.

       AFFIRMED.




EF/Research                               2                                     07-56495